Case 1:21-cv-00005-LEK-RT Document 22 Filed 02/17/21 Page 1 of 2                          PageID #: 144

                                      MINUTE ORDER



  CASE NUMBER:                CIVIL NO. 21-00005 LEK-RT

  CASE NAME:                  Albert S. Velez vs. Bennett Dorrance, Jr., et al.,



         JUDGE:       Leslie E. Kobayashi                DATE:               02/17/2021



 COURT ACTION: EO: COURT ORDER GRANTING IN PART AND DENYING IN
 PART DEFENDANTS’ MOTIONS TO DISMISS COMPLAINT

         On January 4, 2021, pro se Plaintiff Albert S. Velez (“Plaintiff”) filed his Complaint for
 Employment Discrimination (“Complaint”). [Dkt. no. 1.] On February 1, 2021 Defendants
 Bennett Dorrance, Jr., Robert Endreson, John Oliva, and Kohala Mountain Fish Company
 (“Kohala Defendants”) filed their motion to dismiss the Complaint (“Kohala Motion”). [Dkt.
 no. 15.] On February 8, 2021, Defendant Proservice Hawaii (“Proservice”) filed its motion to
 dismiss the Complaint (“Proservice Motion” and collectively with the Kohala Motion “Motions”).
 [Dkt. no. 19.] The Court finds that no memoranda in opposition are necessary, nor is a hearing
 required pursuant to Local Rule 7.1(c). The parties are hereby informed that the Motions are
 granted to the extent the Complaint is dismissed, however, Plaintiff is granted leave to file an
 amended complaint.

          Because Plaintiff is proceeding pro se, the Complaint is liberally construed. See Erickson
 v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Therefore, the Complaint is construed as
 asserting the following claims against all defendants: 1) discrimination in violation of 42 U.S.C. §§
 12112 (“Count I”); 2) violation of Haw. Rev. Stat. § 378-32 (“Count II”); 3) retaliation in
 violation of 29 U.S.C. § 660(c) (“Count III”); 4) retaliation in violation of 42 U.S.C. § 12203(a)
 (“Count IV”); and 5) retaliation in violation of the Haw. Rev. Stat. § 378-62 (“Count V”). See
 Complaint at ¶ 42. Plaintiff seeks damages and other relief under the above statutes as well as
 the Haw. Rev. Stat. § 393-15. [Id. at PageID #: 31-32.]

         The Motions are both HEREBY GRANTED, for the reasons stated therein, to the extent
 the Complaint is DISMISSED. However, because it is arguably possible for Plaintiff to amend
 his Complaint to cure the identified defects, the dismissal must be WITHOUT PREJUDICE. See
 Sonoma Cty. Ass’n of Retired Emps. v. Sonoma Cty., 708 F.3d 1109, 1118 (9th Cir. 2013)
 (“As a general rule, dismissal without leave to amend is improper unless it is clear, upon de novo
 review, that the complaint could not be saved by any amendment.” (brackets, citation, and
 internal quotation marks omitted)). Therefore, the Motions are GRANTED to the extent that
Case 1:21-cv-00005-LEK-RT Document 22 Filed 02/17/21 Page 2 of 2                          PageID #: 145

 they seek dismissal of the claims in the Complaint, and DENIED to the extent that they seek
 dismissal with prejudice.

          Plaintiff is granted leave to file an amended complaint by April 16, 2021. The amended
 complaint must include all of the factual allegations that Plaintiff’s claims are based upon, even if
 Plaintiff previously presented those allegations in the original Complaint. The amended complaint
 cannot incorporate any part of the original Complaint by merely referring to the original
 Complaint. Plaintiff is CAUTIONED that if he does not file an amended complaint by April 16,
 2021 the Complaint will be dismissed with prejudice.

         IT IS SO ORDERED.

 Submitted by: Agalelei Elkington, Courtroom Manager
